Name: 2008/949/EC: Commission Decision of 6 November 2008 adopting a multiannual Community programme pursuant to Council Regulation (EC) No 199/2008 establishing a Community framework for the collection, management and use of data in the fisheriesÃ sector and support for scientific advice regarding the common fisheries policy
 Type: Decision
 Subject Matter: fisheries;  information technology and data processing;  environmental policy
 Date Published: 2008-12-23

 23.12.2008 EN Official Journal of the European Union L 346/37 COMMISSION DECISION of 6 November 2008 adopting a multiannual Community programme pursuant to Council Regulation (EC) No 199/2008 establishing a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the common fisheries policy (2008/949/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the common fisheries policy (1), and in particular Articles 3(1) thereof, Whereas: (1) Regulation (EC) No 199/2008 establishes a Community framework for the collection, management and use of data for the purpose of forming a solid basis for scientific analyses of fisheries and of providing for the formulation of sound scientific advice for the implementation of the common fisheries policy (hereinafter referred to as the CFP). (2) Member States should establish multiannual national programmes for the collection, management and use of data in accordance with the multiannual Community programme. (3) It is therefore necessary to establish a multiannual Community programme covering the collection of information needed to support scientific analysis required in the framework of the CFP and the management and use of this information. (4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture. HAS DECIDED AS FOLLOWS: Sole Article The multiannual Community programme referred to in Article 3(1) of Regulation (EC) No 199/2008 is defined in the Annex. Done at Brussels, 6 November 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 60, 5.3.2008, p.1. ANNEX MULTIANNUAL COMMUNITY PROGRAMME CHAPTER I SUBJECT MATTER AND DEFINITIONS 1. For the purpose of this Community Programme the following definitions shall apply: (a) Active vessels: vessels that have been engaged in any fishing operation (more than zero days) during a calendar year. A vessel that has not been engaged in fishing operations during a year is considered inactive. (b) Concurrent sampling: sampling all or a predefined assemblage of species, simultaneously in a vessel's catches or landings. (c) Days at sea: any continuous period of 24 hours (or part thereof) during which a vessel is present within an area and absent from port. (d) Fleet segment: a group of vessels with the same length class (LOA) and predominant fishing gear during the year, according to the Appendix III. Vessels may have different fishing activities during the reference period, but might be classified in only one fleet segment. (e) Fishing days: each day is attributed to the area where the most fishing time was spent during the relevant day at sea. However, for passive gears, if no operation took place from the vessel during a day while at least one (passive) gear remained at sea, that day will be associated to the area where the last setting of a fishing gear was carried out on that fishing trip. (f) Fishing trip: means any voyage by a fishing vessel from a land location to a landing place, excluding non-fishing trips (a trip by a fishing vessel from a location to a land location during which it does not engage in fishing activities and during which any gear on board is securely lashed and stowed and not available for immediate use). (g) Metier: a group of fishing operations targeting a similar (assemblage of) species, using similar gear, during the same period of the year and/or within the same area and which are characterised by a similar exploitation pattern. (h) Population of vessels: all vessels in the Community Fishing Fleet Register as defined in Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (1). (i) Selected species: species of relevance for management purposes and for which a request is made by an international scientific body or a regional fisheries management organisation. (j) Soaking time: time calculated from the point where each individual unit of gear has been set, to the time when the same unit starts to be removed. 2. For the following terms, the Food and Agriculture Organization of the United Nations (www.fao.org/fi/glossary/default.asp) and STECF definitions shall apply: anadromous species, catadromus species, catches, cephalopods, crustaceans, deep water species, demersal fish, demersal species, exploitation pattern, finfish, freshwater species, gears, landings, discards, large pelagic fish, molluscs, other activity than fishing, pelagic fish, small pelagic fish, target species. CHAPTER II CONTENTS AND METHODOLOGY A. Contents of the Community programme The Community programme comprises of the following modules: 1. Module of evaluation of the fishing sector: The data collection programme for the fishing sector contains the following sections: (a) Section for the collection of economic variables; (b) Section for the collection of biological variables; (c) Section for the collection of transversal variables; (d) Section for research surveys at sea. 2. Module of evaluation of the economic situation of the aquaculture and processing industry sectors: (a) Section for the collection of economic data for the aquaculture sector; (b) Section for the collection of economic data for the processing industry. 3. Module of evaluation of the effects of the fishing sector on the marine ecosystem. 4. Module for management and use of the data covered by the data collection framework. B. Precision levels and sampling intensities 1. Where it is not possible to define quantitative targets for sampling programmes, neither in terms of precision levels, nor in terms of sample size, pilot surveys in the statistical sense shall be established. Such pilot surveys shall evaluate the importance of the problem and shall also address the utility of future more detailed surveys, and the cost-effectiveness relationship of such detailed surveys. 2. Where quantitative targets can be defined, they may be specified either directly by sample sizes or sampling rates, or by the definition of the levels of precision and of confidence to be achieved. 3. Where reference is made to a sample size or to a sampling rate in a population defined in statistical terms, the sampling strategies shall be at least as efficient as Simple Random Sampling. Such sampling strategies shall be described within the corresponding national programmes. 4. Where reference is made to precision/confidence level the following distinction shall apply: (a) Level 1: level making it possible to estimate a parameter either with a precision of plus or minus 40 % for a 95 % confidence level or a coefficient of variation (CV) of 20 % used as an approximation; (b) Level 2: level making it possible to estimate a parameter either with a precision of plus or minus 25 % for a 95 % confidence level or a coefficient of variation (CV) of 12,5 % used as an approximation; (c) Level 3: level making it possible to estimate a parameter either with a precision of plus or minus 5 % for a 95 % confidence level or a coefficient of variation (CV) of 2,5 % used as an approximation. CHAPTER III MODULE OF EVALUATION OF THE FISHING SECTOR A. Collection of economic variables 1. Variables 1. Variables to be collected are listed in Appendix VI. All economic variables are to be collected on an annual basis with the exception of those identified as transversal variables as defined in Appendix VIII and those identified in order to measure the effects of the fishery on the marine ecosystem as defined in Appendix XIII which are to be collected at more disaggregated levels The population is all vessels in the Community Fishing Fleet Register on 1 January. All economic variables have to be collected for active vessels. For each vessel for which economic variables defined in Appendix VI are collected, the corresponding transversal variables defined in Appendix VIII have also to be collected. 2. For inactive vessels only capital value (Appendix VI), fleet (Appendix VI) and capacity (Appendix VIII) shall be collected. 3. National currencies shall be transformed into euros using the average annual exchange rates available from the European Central Bank (ECB). 2. Disaggregation levels 1. Economic variables shall be reported for each fleet segment (Appendix III) and supra region (Appendix II). Six length classes (using the overall length measurement (LOA)) are defined. However Member States are free to further disaggregate length classes if appropriate. 2. The dominance criteria shall be used to allocate each vessel to a segment based on the number of fishing days used with each gear. If a fishing gear is used by more than the sum of all the others (i.e. a vessel spends more than 50 % of its fishing time using that gear), the vessel shall be allocated to that segment. If not, the vessel shall be allocated to the following fleet segment: (a) vessels using Polyvalent active gears if it only uses active gears; (b) vessels using Polyvalent passive gears if it only uses passive gears; (c) vessels using active and passive gears. 3. In cases where a vessel operates in more than one supra region as defined in Appendix II, Member States shall explain in their national programme to which supra region the vessel is allocated. 4. In cases where a fleet segment has less than 10 vessels: (a) Clustering may be necessary in order to design the sampling plan and to report economic variables; (b) Member States shall report which fleet segments have been grouped at the national level and shall justify the clustering on the basis of statistical analysis; (c) In their annual report, Member States shall report the number of sampled vessels for each fleet segment regardless of any clustering made to collect or provide the data; (d) Regional coordination meetings shall define homogeneous clustering methodology at the level of supra regions so that economic variables are comparable. 3. Sampling strategy 1. Member States shall describe their methodologies used for estimating each economic variable, including quality aspects, in their national programmes. 2. Member States shall ensure consistency and comparability of all economic variables when derived from different sources (e.g. surveys, fleet register, logbooks, sales notes). 4. Precision levels 1. Member States shall include in their annual report information on the quality (accuracy and precision) of estimates. B. Collection of biological variables B1. Metier-related variables 1. Variables 1. Sampling must be performed in order to evaluate the quarterly length distribution of species in the catches, and the quarterly volume of discards. Data shall be collected by metier referred to as level 6 of the matrix defined in Appendix IV (1 to 5) and for the stocks listed in Appendix VII. 2. Where relevant additional biological sampling programmes of the unsorted landings have to be carried out in order to estimate: (a) the share of the various stocks in these landings for herring in the Skagerrak IIIA-N, Kattegat IIIa-S, and Eastern North Sea separately and salmon in the Baltic Sea; (b) the share of the various species for those group of species that are internationally assessed, e.g. megrims, anglerfishes and elasmobranches; 2. Disaggregation level 1. In order to optimise the sampling programmes, the metiers defined in Appendix IV (1 to 5) may be merged. When metiers are merged (vertical merging), statistical evidence shall be brought regarding the homogeneity of the combined metiers. Merging of neighbouring cells corresponding to fleet segments of the vessels (horizontal merging) shall be supported by statistical evidence. Such horizontal merging shall be done primarily by clustering neighbouring vessel LOA classes, independently of the dominant fishing techniques, when appropriate to distinguish different exploitation patterns. Regional agreement on mergers shall be sought at the relevant regional coordination meeting and endorsed by STECF. 2. At national level, one metier defined at level 6 of the matrix in Appendix IV (1 to 5) may be further disaggregated into several more precise strata, i.e. distinguishing different target species. Such further stratification shall be done respecting the two following principles: (a) the strata defined at national level do not overlap the metiers defined in Appendix IV (1 to 5); (b) the strata defined at national level must, in their entirety comprise of all the fishing trips of the metier defined at level 6. 3. The spatial units for metier sampling are defined by level 3 of Appendix I for all the regions with the following exceptions: (a) the Baltic Sea (ICES areas III b-d), Mediterranean Sea and the Black Sea, where the resolution shall be level 4; (b) Regional Fisheries Management Organisations units, providing they are metier-based (in the absence of such definitions, Regional Fisheries Management Organisations shall proceed to appropriate mergers). 4. For the purpose of collection and aggregation of data, spatial sampling units may be clustered by regions as referred to in Article 1 of Commission Regulation (EC) No 665/2008 (2) after agreement by the relevant regional coordination meetings. (5) For parameters referred to in Chapter III section B/B1 1. (2), data shall be provided quarterly and be consistent with the fleet fishing activity matrix described in Appendix IV (1 to 5). 3. Sampling strategy 1. For the landings: (a) The Member State on whose territory the first sale take place, shall be responsible for ensuring that biological sampling occurs according to the standards defined in this Community Programme. If necessary, Member States shall cooperate with the authorities of non EU third countries to set up biological sampling programmes for the landings carried out by vessels flying the third country's flag. (b) For sampling purpose, only the major metiers need be considered. In order to identify the metiers to be sampled, the following ranking system shall be used at level 6 of the matrix in Appendix IV (1 to 5) on a national basis by Member States using as reference the average values of the two previous years and:  The metier cells shall first be ranked according to their share in the total commercial landings. The shares are then to be cumulated, starting with the largest, until a cut-off level of 90 % is reached. All metiers belonging to the top 90 % shall be selected for sampling,  The exercise shall then be repeated according to the total value of the commercial landings and repeated a third time according to the total effort in days-at-sea. The metiers in the top 90 % not belonging to the previous top 90 % shall be added to the selection,  STECF may add to the selection the metiers not picked up by the ranking system but of special importance in terms of management. (c) The sampling unit shall be the fishing trip and the number of fishing trips to be sampled shall ensure good coverage of the metier. (d) Precision values and ranking system are referenced at the same level as the sampling programmes, i.e. at the national metier level for data that are collected through national programmes and at regional metier level for data that are collected through regionally coordinated sampling programmes. (e) The sampling intensity shall be proportionate to the relative effort and variability in the catches of that metier. The minimum number of fishing trips to be sampled shall never be less than one fishing trip per month during the fishing season for fishing trips of less than two weeks and one fishing trip per quarter otherwise. (f) When sampling a fishing trip, the species shall be sampled concurrently as follows:  Each species within a region as defined in Appendix II, shall be classified within a group according to the following rules:  Group 1: Species that drive the international management process including species under EU management plans or EU recovery plans or EU long term multiannual plans or EU action plans for conservation and management based on Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (3),  Group 2: Other internationally regulated species and major non-internationally regulated by-catch species,  Group 3: All other by-catch (fish and shellfish) species. The list of Group 3 species shall be established at the regional level by the relevant regional coordination meeting and agreed by STECF. (g) Allocation of species to Group 1 and 2 is specified in Appendix VII. The choice of the sampling scheme shall depend on the diversity of species to sample and the operational conditions under which sampling takes place. The sampling design per metier must consider both the periodicity of the sampling events and the sampling scheme to apply. Possible sampling schemes, as described in the following table, comprise:  Scheme 1: comprehensive sampling of all species,  Scheme 2: within each time stratum, the sampling events are split in two parts. One part of the sampling events (x %) considers sampling of all species on shore whereas the other part of the sampling events (100-x %) considers only sampling of all Group 1 species,  Scheme 3: within each time stratum, the sampling events are split in two parts. One part of the sampling events (x %) considers sampling of all Group 1 and Group 2 species on shore, whereas the other part of the sampling events (100-x %) considers only sampling of Group 1 species. In this scheme, Group 3 species have to be sampled at sea. Table 1 Summary of the schemes to be used for concurrent sampling. Sampling scheme Frequency Group 1 Group 2 Group 3 Scheme 1 Every sampling event Scheme 2 x % of sampling events (100-x) % of sampling events Scheme 3 x % of sampling events Sampling at sea (100-x) % of sampling events (h) For any given sample, the sampling scheme shall be recorded (Table 1) along with information on how complete the sampling is:  When sampling a species, the number of individuals measured must ensure quality and accuracy of resultant length frequency. The number of length classes within a sample may be estimated from the approximate length range within it and, from this, the number of fish measured shall lie between 3 Ã  number of length classes and 5 Ã  number of length classes as a first approximation, in the absence of any statistical optimisation of the sampling design. (i) Other sampling procedures could be used on the condition that there is scientific evidence showing that these procedures will achieve the same objectives as the ones described in point 3(1)(g). (j) A summary of the sampling protocols carried out by Member States shall be made available to STECF through the national programmes for each metier sampled. 2. For the discards: (a) The ranking system referred to in Chapter III section B/B1 3 (1) (b), shall be used to select the metiers in order to estimate discards. In any case, where discards of a given metier are estimated to exceed 10 % of the total volume of catches and this metier is not picked up by the ranking system this metier shall be sampled. (b) The sampling unit shall be the fishing trip and the number of fishing trips to be sampled shall ensure good coverage of the metier. (c) Precision values and the ranking system are referenced at the same level as the sampling programmes, i.e. at the national metier level for data that are collected through national programmes and at regional metier level for data that are collected through regionally coordinated sampling programmes. (d) The sampling intensity shall be proportionate to the relative effort and/or the variability in catches of the metier. The minimum number of fishing trips to be sampled shall not be less than two fishing trips per quarter. (e) Discards will be monitored for the Group 1, 2 and 3 species, defined in Chapter III section B/B1/3. 1 (f), to estimate the quarterly average weight of discards. Furthermore:  Discards must be the subject of a quarterly estimate of the length distributions when they represent on an annual basis, either more than 10 % of the total catches by weight or more than 15 % of the catches in numbers for the Group 1 and Group 2 species,  When discards take place for species length ranges which are not represented in the landings, age-reading must take place in accordance with the rules set out in Appendix VII. (f) Where relevant, pilot surveys as referred to in Chapter II B (1) shall be carried out. (g) A summary of the sampling protocols carried out by Member States shall be made available to STECF through the national programmes for each metier sampled. 3. For the recreational fisheries: (a) For the recreational fisheries targeting the species listed in Appendix IV (1 to 5), Member States shall evaluate the quarterly weight of the catches. (b) Where relevant, pilot surveys as referred to in Chapter II B (1) shall be carried out to estimate the importance of the recreational fisheries mentioned in point 3(3)(a). 4. Precision levels 1. For the landings: (a) The precision level 2 shall be targeted at the stock level for both Group 1 and Group 2 species. If necessary, specific stock-based samples shall be added if metier-based sampling fails to provide the appropriate precision for length distributions at the stock level. 2. For the discards: (a) Data related to quarterly estimates of discards length and age composition for Group 1 and Group 2 species must lead to a precision of level 1. (b) Weight estimates of Group 1, 2 and 3 species must lead to a precision of level 1. 3. For the recreational fisheries: (a) Data related to annual estimates of the catches in volumes must lead to a precision of level 1. 5. Exemption rules 1. If Member States can not reach levels of precision referred to in Chapter III section B/B1/4 2 (a) and (b) and 3(a), or only at excessive costs, they can obtain, based on STECF recommendation, derogation from the Commission to reduce the precision level, sampling frequency or to implement a pilot survey provided this request is fully documented and scientifically proven. B2. Stock-related variables 1. Variables 1. For stocks listed in Appendix VII, the following variables have to be collected: (a) individual information on age; (b) individual information on length; (c) individual information on weight; (d) individual information on sex; (e) individual information on maturity; (f) individual information on fecundity; using the sampling scheme provided in this Appendix VII. 2. The collection of all individual information referred to in paragraph (1) shall be associated with the corresponding information on space and time stratum. 3. For wild salmon stocks in the index rivers, as defined by ICES, running into the Baltic Sea III b-d, the following variables have to be collected: (a) information on abundance of smolt; (b) information on abundance of parr; (c) information on number of ascending individuals. 2. Disaggregation level 1. The necessary disaggregation levels as well as the collection periodicity for all variables and the sampling intensities for age are specified in Appendix VII. For sampling strategies and sampling intensities, the rules established in Chapter II section B (Precision levels and sampling intensities) shall apply. 3. Sampling strategy 1. Wherever possible, age-reading shall be performed on commercial catches in order to estimate the age composition by species and, where relevant, the growth parameters. Where this is not possible, Member States shall justify why in their national programmes. 2. If cooperation between Member States ensures that the overall estimate of the parameters listed in Appendix VII reach the necessary precision level, each Member State shall ensure that its own contribution to the common dataset is sufficient to reach that precision level. 4. Precision levels 1. For stocks of species that can be aged, average weights and lengths for each age shall be estimated at a precision level 3, up to such an age that accumulated landings for the corresponding ages account for at least 90 % of the national landings for the relevant stock. 2. For stocks for which age reading is not possible, but for which a growth curve can be estimated, average weights and lengths for each pseudo age (e.g. derived from the growth curves) shall be estimated with a precision of level 2, up to such an age that accumulated landings for the corresponding ages account for at least 90 % of the national landings for the relevant stock. 3. For maturity, fecundity and sex ratios, a choice may be made between reference to age or length, provided that Members States which have to conduct the corresponding biological sampling, have agreed the following: (a) For maturity and fecundity, calculated as proportion of mature fish, precision of level 3 must be achieved within the age and/or length range, the limits of which correspond to a 20 % and 90 % of mature fish; (b) For sex ratio, calculated as proportion of females, precision of level 3 must be achieved, up to such an age or length that cumulated landings for the corresponding ages or lengths account for at least 90 % of the national landings for this stock. 5. Exemptions rules 1. The national programme of a Member State may exclude the estimation of the stock related variables for stocks for which TACs and quota have been defined under the following conditions: (a) The relevant quota must correspond to less than 10 % of the Community share of the TAC or to less than 200 tonnes on average during the previous three years; (b) The sum of relevant quotas of Member States whose allocation is less than 10 %, must account for less than 25 % of the Community share of the TAC. 2. If the condition set out in above point 1(a) is fulfilled, but not the condition set out in point 1(b), the relevant Member States may set up a coordinated programme to achieve, for their joint landings, a joint sampling scheme, or Member States may individually set up other national sampling schemes leading to the same precision. 3. If appropriate, the national programmes may be adjusted until 1 February of each year to take into account the exchange of quotas between Member States. 4. For stocks for which TACs and quotas have not been defined and which are outside the Mediterranean Sea, the same rules established under point 5(1) apply on the basis of the average landings of the previous three years and with reference to the total Community landings from a stock. 5. For stocks in the Mediterranean Sea, the landings by weight of a Mediterranean Member State for a species corresponding to less than 10 % of the total Community landings from the Mediterranean Sea, or to less than 200 tonnes, except for Bluefin tuna. C. Collection of transversal variables 1. Variables 1. Variables to be collected are listed in Appendix VIII. Data shall be provided according to the periodicity stated in that Appendix. 2. Some delays may occur between information provided on the fleet segmentation and on the fishing effort. 2. Disaggregation level 1. The disaggregation level is given in Appendix VIII in accordance with the criteria defined in Appendix V. 2. The degree of aggregation shall correspond to the most disaggregated level required. A grouping of cells within this scheme may be made provided that an appropriate statistical analysis demonstrates its suitability. Such mergers must be approved by the relevant regional coordination meeting. 3. Sampling strategy 1. Wherever possible, transversal data shall be collected in an exhaustive way. Where this is not possible, Member States shall specify the sampling procedures within their national programmes. 4. Precision levels 1. Member States shall include in their annual report information on the quality (accuracy and precision) of the data. D. Research surveys at sea 1. All surveys listed in Appendix IX shall be covered. 2. Member States shall guarantee within their national programmes, continuity with previous survey designs. 3. Notwithstanding points 1 and 2, Member States may propose a modification in the survey effort or sampling design, provided that this does not negatively affect the quality of the results. Acceptance by the Commission of any modification shall be conditional to STECF approval. CHAPTER IV MODULE OF EVALUATION OF THE ECONOMIC SITUATION OF THE AQUACULTURE AND THE PROCESSING INDUSTRY SECTORS A. Collection of economic data for the aquaculture sector 1. Variables 1. All variables listed in Appendix X are to be collected on an annual basis per segment according to the segmentation set out in Appendix XI. 2. The statistical unit shall be the enterprise defined as the lowest legal entity for accounting purposes. 3. The population shall refer to enterprises whose primary activity is defined according to the Eurostat definition under NACE Code 05.02: Fish Farming. 4. National currencies shall be transformed into euro using the average annual exchange rate available from the European Central Bank (ECB). 2. Disaggregation level 1. Data shall be segmented by species and technique for aquaculture, as mentioned in Appendix XI. Member States may further segment by size of enterprise or other relevant criteria, if necessary. 2. Collection of data for freshwater species is not mandatory. However, if this data is collected, Member States shall follow the segmentation set out in Appendix XI. 3. Sampling strategy 1. Member States shall describe their methodologies for estimating each economic variable, including quality aspects, in their national programmes. 2. Member States shall ensure consistency and comparability of all economic variables when derived from different sources (e.g. questionnaires, financial accounts). 4. Precision levels 1. Member States shall include in their annual report information on the quality (accuracy and precision) of estimates. B. Collection of economic data concerning the processing industry 1. Variables 1. All variables listed in Appendix XII are to be collected on an annual basis for the population. 2. The population shall refer to enterprises whose main activity is defined according to the Eurostat definition under NACE Code 15.20: Processing and preserving of fish and fish products. 3. As a guideline, the national codes applied by Member States under Council Regulations (EC) No 852/2004 of 29 April 2004 on the hygiene of foodstuffs (4), (EC) No 853/2004 of 29 April 2004 on hygiene rules for food of animal origin (5) and (EC) No 854/2004 of 29 April 2004 on the organisation of official controls on products of animal origin intended for human consumption (6), shall additionally be used as a means of cross checking and identifying enterprises classified under NACE code 15.20. 4. National currencies shall be transformed into euro using the average annual exchange rate available from the European Central Bank (ECB). 2. Disaggregation level 1. The statistical unit for collection of data shall be the enterprise as defined as the lowest legal entity for accounting purposes. 2. For enterprises that carry out fish processing but not as a main activity, it is mandatory to collect the following data, in the first year of each programming period: (a) number of enterprises; (b) turnover attributed to fish processing. 3. Sampling strategy 1. Member States shall describe their methodologies for estimating each economic variable, including quality aspects, in their national programmes. 2. Member States shall ensure consistency and comparability of all economic variables when derived from different sources (e.g. questionnaires, financial accounts). 4. Precision levels 1. Member States shall include in their annual report information on the quality (accuracy and precision) of estimates. CHAPTER V MODULE OF EVALUATION OF THE EFFECTS OF THE FISHERIES SECTOR ON THE MARINE ECOSYSTEM 1. Variables 1. To allow the calculation of the indicators listed in Appendix XIII, data specified in this Appendix shall be collected on an annual basis with the exception of those which are specified to be collected at more disaggregated levels. 2. Data specified in Appendix XIII shall be collected at national level in order to allow end-users to calculate the indicators at the relevant geographical scale, as given in Appendix II. 2. Disaggregation level 1. The disaggregation level set out in the specifications laid down in Appendix XIII shall be applied. 3. Sampling strategy 1. Member States shall apply the recommendations set out in the specifications laid down in Appendix XIII. 4. Precision levels 1. Member States shall apply the recommendations set out in the specifications laid down in Appendix XIII. CHAPTER VI MODULE FOR MANAGEMENT AND USE OF THE DATA COVERED BY THE DATA COLLECTION FRAMEWORK A. Management of the data 1. With regard to the data covered by this Community Programme, this section covers the development of data bases, data input (storage), data quality control and validation, and data processing from primary data into detailed or aggregated data as referred to in Article 17(1) of Regulation (EC) No 199/2008. 2. It shall include the transformation process of the primary socioeconomic data into metadata referred to in Article 13(b) of Regulation (EC) No 199/2008. 3. Member States shall guarantee that, upon request by the Commission, the information on the transformation process referred to in paragraph 2 can be provided. B. Use of the data 1. The section covers the production of sets of data and their use to support scientific analysis as a basis for advice to fisheries management as referred to in Article 18(1)a of Regulation (EC) No 199/2008. 2. It shall include biological parameter estimates (age, weight, sex, maturity and fecundity) for stocks listed in Appendix VII, preparation of sets of data for stock assessments and bio-economic modelling and corresponding scientific analysis. List of appendices Appendix No Title I Geographic stratification by Regional Fisheries Management Organisations II Geographical stratification by region III Fleet segmentation by region IV Fishing activity (metier) by region V Disaggregation levels used for the collection of data VI List of economic variables VII List of biological variables with species sampling specification VIII List of transversal variables with sampling specification IX List of research surveys at sea X List of economic variables for the aquaculture sector XI Sector segmentation to be applied for the collection of aquaculture data XII List of economic variables for the processing industry sector XIII Definition of environmental indicators to measure the effects of fisheries on the marine ecosystem (1) OJ L 5, 9.1.2004, p. 25. (2) OJ L 186, 15.7.2008, p. 3. (3) OJ L 358, 31.12.2002, p. 59. (4) OJ L 139, 30.4.2004, p. 1. (5) OJ L 139, 30.4.2004, p. 55. (6) OJ L 139, 30.4.2004, p. 206.